DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instead of specifying which claim it depends from, the claim recites, “The invention of claim Error! Reference source not found.,” It appears it should depend from claim 7 and has been examined as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ronay et al., US 2003/0150165.
Regarding claim 1:
Ronay discloses a system for reversibly dividing a space comprising: 
a first panel with a first track follower and a second track follower, each attached to opposite sides of the first panel; 
a second panel with a third track follower and a fourth track follower, each attached to opposite sides of the second panel (pins are track followers – abstract); 
a first track and a second track (guide grooves, para. 0018) each on opposite sides of the space to be divided, each running generally straight and generally vertical and each having a top at a point overhead and a bottom at a point part-way to a floor of the space; 
a third track and a fourth track, each having a vertical portion that is adjacent and runs parallel to the first track and the second track, respectively, and each having a curved portion extending below and across the bottom of the first track and the bottom of the second track, respectively; 
wherein the first and second panel can be stored in an underside position; 
wherein, as the first panel (2) is raised, the first track follower rides in the first track and the second track follower rides in the second track, until the first and second track followers reach the tops of the first and second tracks, 
wherein, as the second panel (1) is raised, the third track follower rides in the third track and the fourth track follower rides in the fourth track, wherein the third track follower and the fourth track follower ride in a generally vertical path, parallel to the first track and the second track, respectively, until the third track follower and the fourth track follower reach the curved portion (14a) of the third track and the fourth track, respectively, whereupon the third track follower and the fourth track follower move above and across the top of the first track and the top of the second track, respectively, thus allowing the second panel to be aligned with the first panel and divide an upper portion of the space, and wherein, when deployed, the first panel and the second panel form a divider (refer to Figs . 1a-1h).
It is noted that the first and second panels of Ronay are stored in an underside position rather than an overhead position, such that their deployment is opposite (e.g. top is opposite bottom) that of the claimed invention.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to reverse the position of the panels from being stored in an underside to an overhead position, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  There would be no unexpected or unpredictable result obtained from reversing the orientation of the assembly.
Regarding claim 6:
Ronay discloses wherein the top portion of the second panel and the bottom portion of the first panel touch along an edge (refer to Fig. 1a).
Regarding claim 10:
Ronay discloses wherein a bottom portion of the second panel is shaped to interlock with a gap in a floor of the space (the edge is shaped for interlocking).
Regarding claim 11:
Ronay discloses wherein the first panel and the second panel are composed of glass (they are windows).
Regarding claim 12:
Ronay discloses wherein the first panels can be half-wall dividers.
Regarding claim 13:
Ronay discloses wherein the perimeter of the panels include sound dampeners (the perimeter frame material will dampen sound irrespective of the material used, further modern buildings with windows dampen sound from the exterior).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ronay et al., US 2003/0150165 in view of Hale, Jr., US 4,760,872.
Regarding claim 18:
Ronay does not expressly disclose a cutout or door to allow small animals to pass through.
Hale discloses a glass unit that includes a cutout for small animals to pass through.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a cutout in the window of Ronay as suggested by Hale to allow for pets to pass through an ingress/egress.
Regarding claim 19:
Although Hale does not expressly address doors for humans, it would have been an obvious matter of design choice to enlarge the door to accommodate a human, since such a modification would have involved a mere change in the size of a component.  
A change in size is generally recognized as being within the level or ordinary skill in the art.  There would be no unexpected or unpredictable result obtained from enlarging the door. There is no evidence that the claimed size not specifically taught by Hale provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ronay et al., US 2003/0150165 in view of Schacht, US 3,654,732.
Regarding claim 15:
Ronay does not, though Schacht discloses a locking mechanism (96) between adjacent panels configured to lock the panels together.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a locking mechanism between the panels of Ronay as suggested by Schacht in order to prevent unintentional opening and closing and to provide securement of a space.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ronay et al., US 2003/0150165 in view of Holdiman, US 4,122,633.
Regarding claim 16:
Ronay does not expressly disclose gaskets.
Holdiman discloses a window assembly that includes gaskets between panels (claim 6 and 106).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide gaskets between panels as suggested by Holdiman to the panels of Ronay in order to provide a seal between spaces.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-5, 7, 9, 14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Ronay is the most relevant prior art and the only prior art of record that includes panels that can be stored in an overhead/underside position in combination with the claimed first and second track parallel to a third and fourth track, each third and fourth track with a curved portion extending below the bottom of the first and second tracks, respectively.
The allowable subject matter of the dependent claims is not taught by Ronay and further, a reasonable modification could not be made to the teaching of Ronay to include the allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633